Citation Nr: 0028394	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1943 to July 
1962. This matter comes on appeal from a December 1998 
decision by the St. Petersburg VA Regional Office.
FINDING OF FACT

The claim for service connection for arthritis of multiple 
joints is not plausible.


CONCLUSION OF LAW

The claim for service connection for arthritis of multiple 
joints is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including arthritis) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).


Analysis

The veteran essentially contends that he has arthritis of the 
back, hands, legs, and feet. Service medical records are 
negative for a chronic disability of the back, hands, feet or 
legs during the veteran's active duty Marine Corp service 
from February 1946 to July 1962. Examinations dated in 
February 1961 and April 1962 for separation and transfer to 
Marine Corp reserves are also negative for a chronic 
disability of the back, hands, feet or legs. Examination 
dated in April 1965 gives a diagnosis of arthritis by history 
and the veteran describes painful joints in the legs, hands 
and hands within the past year. Examination dated in May 1969 
gives a
diagnosis of possible early rheumatoid arthritis. The veteran 
was disqualified from 
further reserve service due to the examination findings of 
May 1969. The veteran submitted a report from the Department 
of the Navy dated in October 1969 which specifies that the 
veteran was released from reserve service effective October 
31, 1969 due to disqualifying disability.

As noted above, a well-grounded claim for service connection 
requires evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury in service, 
and evidence of a nexus, or link, between the inservice 
injury or disease and the current disability. Here, there is 
no record of treatment during active duty 
service for arthritis in the back and bilateral hands, legs 
and feet. There is also no record of injury during active 
duty for training involving the veteran's back, hands, legs 
or feet. Even conceding that the veteran did have arthritis, 
degenerative or rheumatoid, as early 1965, as noted by 
history on the examination report of April of that year, it 
was nearly three years after his separation from active duty. 
Although the veteran apparently was disqualified for further 
Reserve duty in October 1969 because of an arthritic 
condition, it is not shown that this condition had its onset 
during any period of active duty for training between 1962 
and 1969. Medical reports from Bhupinder S. Mangat, M.D., and 
David F. Fernandez, M.D., dated in November 1997 and January 
1998, respectively, speak to the nature of the veteran's 
current degenerative condition but do not suggest that it is 
related to his active duty. In fact, no medical opinion or 
other competent medical evidence has been provided to 
establish that the claimed arthritis of multiple joints had 
its onset in or is otherwise related to his military service. 
Accordingly, the Board finds that the claim for service 
connection for arthritis of multiple joints is not well-
ground and therefore should be denied. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309; Epps.

Statements, to include the testimony provided by the veteran 
at the personal hearing held before the undersigned in May 
2000, by lay persons ostensibly untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant possesses the requisite expertise 
to render a medical opinion as to the etiology of the claimed 
arthritis of multiple joints.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make either claim for 
service connection  "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). Finally, the Board has considered the doctrine of 
the benefit of the doubt. However, as the veteran's claim 
does not cross the threshold of being a well-grounded claim, 
a weighing of the merits of the claim is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for arthritis of multiple 
joints is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 



